Case 19-51200-grs         Doc 586       Filed 10/04/19 Entered 10/04/19 12:26:41                     Desc Main
                                        Document     Page 1 of 7


                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    LEXINGTON DIVISION

   In re:                                               )                                       Chapter 11
                                                        )
   Cambrian Holding Company, Inc., et al., 1            )                             Case No. 19-51200
                                                        )                         (Jointly Administered)
            Debtors.                                    )
                                                        )
                                                        )
                                                        )
   Hazard Coal Corporation,                             )            Adv. Pro. No. _______________
               Plaintiff,                               )
        v.                                              )
                                                        )
   American Resources Corporation,                      )
             Defendant.                                 )
   _________________________________                    )

                                               COMPLAINT

                                                 *******

            Hazard Coal Corporation, a Virginia corporation, authorized to transact business

   in the Commonwealth of Kentucky (“Hazard Coal” or “Plaintiff”), through counsel, and

   for its Complaint against American Resources Corporation, an Indiana corporation 2

   (“ARC” or “Defendant”), pursuant to 11 U.S.C. §§ 541(a) and 365(c)(3), Federal Rule of

   Bankruptcy Procedure 7001, and 28 U.S.C. § 2201(a) seeking declaratory judgment,

   states as follows:

   1 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification

   numbers in parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal, LLC (3394), Apex
   Energy, Inc. (3455), C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company
   LLC (7427), Bear Branch Coal LLC (0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC
   (5765), Perry County Coal LLC (4382), Ray Coal LLC (0981), Whitaker Coal (8270), Pike-Letcher Land
   LLC (8952), Premier Elkhorn Coal LLC (8951), Raven Rock Development LLC (1351), Rich Mountain
   Coal LLC (1974), S.T. & T. Leasing (0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).

   2 Plaintiff’s intent is to name the purported purchaser of the Lease and believes that American Resources

   Corporation, an Indiana corporation, is the correct entity that purchased the Lease; however, to the extent
   either American Resources, Inc., a Kentucky corporation, or American Resources Corporation, a Florida
   corporation, is the correct party, then Plaintiff reserves the right to relate back and amend its claim
   accordingly.
Case 19-51200-grs     Doc 586    Filed 10/04/19 Entered 10/04/19 12:26:41           Desc Main
                                 Document     Page 2 of 7


          1.      This Court has jurisdiction over this Adversary Proceeding pursuant to 28

   U.S.C. §§ 1334 and 157, and 11 U.S.C. §§ 541 and 365(c)(3).

          2.     This Adversary Proceeding is a core proceeding within the meaning of 28

   U.S.C. § 157(b)(2)(A) and (O).

          3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1409.

          4.     This Adversary Proceeding is brought pursuant to 11 U.S.C. §§ 541(a) and

   365(c)(3) seeking a declaration that the Lease Agreement dated December 1, 1981, by

   and between Hazard Coal, as lessor, and Whitaker Coal Corporation as subsequently

   acquired by Debtor, as lessee, expired when Debtor failed to cure the event of default

   prior to commencement by the Debtor of the Chapter 11 bankruptcy, Case No. 19-51200

   on June 16, 2019 (the “Bankruptcy Action”), and, therefore, the Lease is not property of

   the Debtor’s estate under 11 U.S.C. § 541, and may not be assumed or assumed and

   assigned pursuant to 11 U.S.C. § 365(c)(3).

          5.     This case presents an actual controvery within the jurisdiction of this

   Court for purposes of 28 U.S.C. § 2201.

          6.     ARC’s agent as registered with the Indiana Secretary of State is Greg

   Jensen, located at 9002 Technology Lane, Fishers, Indiana 46038.

                                      BACKGROUND

          7.     On December 1, 1981, Hazard Coal, as lessor, and Whitaker Coal

   Corporation as subsequently acquired by Debtor, as lessee, in 2015 (the “Lease”), entered

   into that non-residential Lease Agreement of (a) mining, excavating, removing

   processing, shipping and marketing all coal located in, on or underlying the properties,

   and (b) occupying, possessing and using the surface of said properties, which properties




                                                 2
Case 19-51200-grs      Doc 586     Filed 10/04/19 Entered 10/04/19 12:26:41                 Desc Main
                                   Document     Page 3 of 7


   are located in Perry County, Kentucky, as more particularly described therein (the

   “Property”).    A copy of said Lease is attached hereto and incorporated herein by

   reference as Exhibit A.

             8.    Plaintiff is the true owner of the Property as described in the Lease.

             9.    The Lease provides that Debtor shall pay to Plaintiff an annual minimum

   royalty in the amount of $100,000.00 and pay such other monthly wheelage and tonnage

   royalites in the amounts as described in the calculation schedule provided for therein.

             10.   The Lease further provides that in the event Debtor fails to make any

   payments due thereunder within sixty (60) days of the date due, Hazard Coal may

   terminate and cancel the Lease and all rights created thereunder upon giving Debtor

   notice of its intention to do so (“Notice of Default”).

             11.   Pursuant to the Lease, should Hazard Coal provide Notice of Default, then

   Debtor shall have thirty (30) days to cure said default (“Cure Period”); however, if

   Debtor fails to remedy the default within the Cure Period, then, the rights and privileges

   granted thereunder shall cease and the Lease is declared null and void and of no further

   effect.

             12.   The Lease further provides that the failure of Hazard Coal to enforce any

   of its remedies due to the occurance of a default, shall not be considered a waiver of any

   such rights or remedies, but that same shall continue in full force and effect.

             13.   The wheelage payments due for April 2018 through December 2018, as

   well as the annual minimum royalty payment due for 2019 were not made by Debtor

   when due (“Event of Default”).




                                                 3
Case 19-51200-grs      Doc 586   Filed 10/04/19 Entered 10/04/19 12:26:41           Desc Main
                                 Document     Page 4 of 7


          14.     By letter dated February 1, 2019, Hazard Coal notified Debtor about the

   amounts past due under the Lease, a copy of which is attached hereto and incorporated

   herein by reference as Exhibit B.

          15.     By letter dated May 7, 2019, Hazard Coal sent Debtor that Notice of

   Default pursuant to the Lease and provided for the Cure Period with which Debtor may

   remedy said default upon its payment of the total amount of $132,943.21 (which includes

   outstanding wheelage payments of $32,943.21 and annual royalty payment of

   $100,000.00) (the “Cure Amount”). A copy of said Notice of Default is attached hereto

   and incorporated herein by reference as Exhibit C.

          16.     In response to the Notice of Default, on May 31, 2019, Debtor

   acknowledged receipt thereof, but only sent payment of $35,451.81 in partial satisfaction

   of the Cure Amount, a copy of which is attached hereto and incorporated herein by

   reference as Exhibit D.

          17.     By letter dated June 7, 2019, Hazard Coal returned the partial payment to

   Debtor because it was insufficient to cure the Event of Default, a copy of which is

   attached hereto and incorporated herein by reference as Exhibit E.

          18.     On June 12, 2019, Hazard Coal notified Debtor that it failed to cure the

   Event of Default within the Cure Period and acknowledged that the Lease is “null and

   void and of no further effect” (“Prepetition Expiriation”), a copy of which is attached

   hereto and incorporated herein by reference as Exhibit F.

          19.     The Debtor subsequently filed the Bankruptcy Action on June 16, 2019,

   (the “Petition Date”).




                                              4
Case 19-51200-grs         Doc 586    Filed 10/04/19 Entered 10/04/19 12:26:41          Desc Main
                                     Document     Page 5 of 7


           20.        On September 24, 2019, Hazard Coal filed an Objection (Docket No. 521)

   to Debtor’s Memorandum of Fact and Law (Docket No. 196) filed in Support of its

   Motion to Approve Sale Transactions Reached at Auction (Docket No. 517), based on

   Debtor’s inclusion of the Lease as one of the Assigned Agreements despite the

   Prepetition Expiration.

           21.        On September 25, 2019, this Court entered an Order Approving the Sale of

   Substantially all of the Debtors Assets Related thereto Free and Clear of Non-Assumed

   Liens, Claims, Encumbrances and Interests; Approving the Assumption and Assignment

   of Certain Executory Contracts and Unexpired Leases and Granting Related Relief

   (Docket No. 534) (the “Sale Order”). Subject to the terms of the Sale Order, the Debtor

   purportedly assumed and assigned the Lease to ARC.

           22.        On September 27, 2019, Debtor filed that Motion for Entry of an Order

   Extending the Time Within Which the Debtors Must Assign or Reject Unexpired Leases of

   Nonresidential Real Property (Docket No. 553), by ninety (90) days, through and

   including January 12, 2020.

                             FOR DECLARATION OF THAT LEASE
                                  EXPIRED PRE-PETITION

           23.        Pursuant to Paragraph 12 of the Lease, on May 7, 2019, Hazard Coal sent

   that Notice of Default and provided for the requisite Cure Period within which Debtor

   may remedy the default by payment of the Cure Amount.

           24.        Debtor failed to pay the Cure Amount within the Cure Period.

           25.        On June 12, 2019, Hazard Coal confirmed Debtor’s failure to remedy the

   Event of Default within the Cure Period and declared the Lease “null and void and of no

   further effect.”



                                                  5
Case 19-51200-grs      Doc 586     Filed 10/04/19 Entered 10/04/19 12:26:41               Desc Main
                                   Document     Page 6 of 7


          26.     Having been terminated pursuant to its terms before the Petition Date, the

   Lease did not become property of the Debtor’s estate under 11 U.S.C. § 541.

          27.     Further, having terminated pursuant to its terms under applicable

   Kentucky law prior to the Petition Date, the Lease may not be assumed, or assumed and

   assigned to ARC under 11 U.S.C. § 365(c)(3).

          28.     Until such time as this Court adjudicates the claims presented herein,

   Plaintiff seeks preliminary and/or temporary injunctive relief to maintain the status quo,

   and to prevent ARC from entering the Property and exercising control thereon.

          29.     Further, in the event this Court declares that the Lease is not property of

   the Debtor’s estate under 11 U.S.C. § 541, and that the Lease may not be assumed, or

   assumed and assigned to ARC under 11 U.S.C. § 365(c)(3), Plaintiff seeks any and all

   Orders of this Court necessary to prevent ARC from proceeding under the Lease, and any

   permanent relief enjoining ARC from entry on the Property.

                                    PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff respectfully requests entry of judgment in its favor

   and against ARC:

          1.      Declaring that the Lease expired prepetition under its terms and applicable

   Kentucky law (a) as a result of Debtor’s failure to pay the Cure Amount within the Cure

   Period, and (b) as a result of the Plaintiff’s declaration of the Prepetition Expiration of the

   Lease prior to the Petition Date, and, therefore, the Lease is not property of the Debtor’s

   estate under 11 U.S.C. § 541, and the Lease may not be assumed, or assumed and

   assigned to ARC under 11 U.S.C. § 365(c)(3).




                                                 6
Case 19-51200-grs     Doc 586    Filed 10/04/19 Entered 10/04/19 12:26:41           Desc Main
                                 Document     Page 7 of 7


          2.     Entry of any and all Orders that may be necessary to prevent ARC from

   proceeding under the Lease, and any temporary and/or permanent relief enjoining ARC

   from entry on the Property and from proceeding under the Lease.

          3.     Granting such further relief to which Plaintiff may be entitled.

                                                       Respectfully submitted,

                                                       McBRAYER PLLC


                                                       /s/ Emily H. Cowles_________
                                                       EMILY H. COWLES
                                                       DOUGLAS T. LOGSDON
                                                       201 East Main Street, Suite 900
                                                       Lexington, KY 40507
                                                       (859) 231-8780
                                                       ecowles@mcbrayerfirm.com
                                                       dlogsdon@mcbrayerfirm.com
                                                       ATTORNEYS FOR PLAINTIFF




                                               7
